DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 08/16/2021.  As directed by eh amendment: claims 22, 38, and 39 are amended, and no claims have been added.  Thus, claims 22-40 are presently pending in this application.
The applicant has overcome the drawing objection, and the objection has been withdrawn.
The applicant has overcome the objection to claim 22, and the objection to claim 22 has been withdrawn.
The applicant has amended claim 38 to include a structure of the latch release mechanism and therefore the amended claim 38 is no longer invoking 112(f).
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
The applicant argues on page 7-10 of the Remarks, that the Examiner’s interpretation of the interlock in Bechman et al. fails to disclose an interlock “prevents the forward motion of the syringe carrier under the influence of the insertion springe while in the stowed position”, as stated in claim 22.  The interpretation the applicant sets forth .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 22-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechmann (US Patent 9186459 B2).
Regarding claim 22, Bechmann discloses an auto-injection apparatus for receiving a syringe (Fig. 1, syringe 900), the apparatus comprising: an outer casing (Fig. 1, casing 100) which encloses a drive assembly (Fig. 1, handle 1400) having a delivery spring (Fig. 1, plunger rod spring 1600) for driving a plunger (Fig. 1, plunger rod driver 1500) into a barrel (Fig. 1, syringe 900) of the syringe (Fig. 1, syringe 900) which contains a substance for injection (Col. 19, lns. 59-62), a syringe carrier (Fig. 9, syringe tube 800) configured to hold the barrel (Fig. 9, syringe 900) of the syringe (Fig. 9, syringe 900), the syringe carrier (Fig. 1, syringe tube 800) being forward (Fig. 9) of the drive assembly (Fig. 9, handle 1400) and not extending beyond a distal end (Fig. 9 shows that the syringe carrier not extending beyond the barrel of the syringe (Fig. 9, syringe 900)) of the barrel (Fig. 9, syringe 900) and having a stowed position (Fig. 9A) and a delivery position (Fig. 9D), an insertion spring (Fig. 1, syringe spring 1200) for inserting a needle (Fig. 1, needle 902) of the syringe (Fig. 9, syringe 900) into an injection site, the insertion spring (Fig. 1, syringe spring 1200) being located at a distal end (The Examiner notes that the insertion spring is located at a distal end of the outer casing as shown in figure 6A.) of the outer casing (Fig. 1, casing 100) and acting on the drive assembly (Fig. 1, handle 1400), an interlock (Col. 25, lns. 25-
Regarding claim 23, Bechmann discloses an auto-injection apparatus as claimed in claim 22, wherein the syringe carrier (Fig. 9, syringe tube 800) comprises a barrel housing (See Examiner’s Annotated Figure 1) and the interlock (Col. 25, lns. 25-29) is provided between the barrel housing (See Examiner’s Annotated Figure 1) and the syringe carrier housing (Fig. 1, housing 400).

    PNG
    media_image1.png
    653
    497
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 1 of Bechmann
Regarding claim 24, Bechmann discloses an auto-injection apparatus as claimed in claim 22, wherein the interlock (Col. 25, lns. 25-29) includes a syringe carrier housing stop (Fig. 9A, syringe tube protrusions 806) and a syringe carrier stop (Col. 25, lns. 25-29 states that the syringe tube protrusions 806 may interact with the skin sensor 600 and provide an initial force which must be overcome by the user when activating the auto injector.  This is a further safety feature which reduces the risk of accidental activation of the auto injector.  Thus, the interaction of the protrusion 806 and the skin sensor 600 causes the syringe carrier housing to 
Regarding claim 25, Bechmann discloses an auto-injection apparatus as claimed in claim 22, wherein either or both of the syringe carrier housing stop (Fig. 9A, syringe tube protrusions 806) and the syringe carrier stop ((Col. 25, lns. 25-29 states that the syringe tube protrusions 806 may interact with the skin sensor 600 and provide an initial force which must be overcome by the user when activating the auto injector.  This is a further safety feature which reduces the risk of accidental activation of the auto injector.  Thus, the interaction of the protrusion 806 and the skin sensor 600 causes the syringe carrier housing to stop.) includes an elongate circumferentially extending axially facing abutment surface for engaging (Col. 25, lns. 25-29 states the interaction between the syringe carrier housing stop and the syringe carrier stop and Figure 9A shows the syringe carrier housing stop (syringe tube protrusions 806) having an elongate circumferentially extending axially facing abutment surface and the syringe carrier stop (Col. 25, lns. 25-29) also is fully capable of having the same feature as shown with the Figure 1, skin sensor 600.) the other of the syringe carrier housing stop (Fig. 9A, syringe tube protrusions 806) or syringe carrier stop (Col. 25, lns. 25-29 as described within claim 25.).
Regarding claim 26, Bechmann discloses an auto-injection apparatus as claimed in claim 22, wherein the interlock release mechanism (Fig. 1, combination of skin sensor and syringe lock 500.  The Examiner notes that the syringe lock 500 (interlock release mechanism) are in 
Regarding claim 27, Bechmann discloses an auto-injection apparatus as claimed in claim 26, wherein the trigger (the skin sensor 600 (shield) does provide the trigger to activate the device when it comes in contact with the patients skin as described in paragraph 53.) provides relative rotation (paragraph 53) between the syringe carrier stop (Col. 25, lns. 25-29 and described in claim 24) and the syringe carrier housing stop (Fig. 9A, syringe tube protrusions 806).
Regarding claim 28, Bechmann discloses an auto-injection apparatus  as claimed in claim 26, wherein the syringe carrier (Fig. 9, syringe tube 800) includes a barrel housing (See Examiner Annotated Figure 1), and the barrel housing (See Examiner Annotated Figure 1) is located at least partially within (The Examiner notes that Figure 10 shows the barrel housing (See Examiner Annotated Figure 1) is located at least partially within the trigger (Fig. 1, skin sensor 600).) the trigger (Fig. 1, skin sensor 600), and wherein the interlock (Col. 25, lns. 25-29) 6Docket No. 3081-1006 is provided between the barrel housing (See Examiner Annotated Figure 1) and the syringe carrier housing (Fig. 1, housing 400).
Regarding claim 29, Bechmann discloses an auto-injection apparatus  as claimed in claim 26, wherein the trigger (Fig. 1, skin sensor 600) comprises a pressure activated trigger 
Regarding claim 30, Bechmann discloses an auto-injection apparatus  as claimed in claim 29, wherein the pressure activated trigger (the skin sensor 600 (shield) does provide the trigger to activate the device when it comes in contact with the patients skin as described in paragraph 53.) comprises a shield (Fig. 1, skin sensor 600) which is arranged to shroud the needle (Fig. 1, needle 902) prior to, during, or after an injection (Figures 6A-6C shows the needling being shrouded by the shield (Fig. 6, skin sensor 600) prior, during, and after an injection.).
Regarding claim 31
Regarding claim 32, Bechmann discloses an auto-injection apparatus  as claimed in claim 31, wherein the track (Fig. 10, syringe lock guiding trail 504) includes a release portion (Fig. 10, release portion 508) in which a rearwards axial movement (Col. 26, lns. 35-47) of the trigger (Fig. 10, skin sensor 600) translates to a rotation (The Examiner notes that rotation of the syringe carrier stop is conducted by the interaction of the protrusions (plunger rod tube protrusions 1112) interacting with the interlock release mechanism (Fig. 1, combination of skin sensor and syringe lock 500 as described in claim 22) as described in Col. 25, lns. 56-65 which intern disengages the interlock (Col. 25, lns. 25-29.) of the syringe carrier stop (Col. 25, lns. 25-29 as described in claim 24) to disengage the interlock (Col. 25, lns. 25-29).
Regarding claim 33, Bechmann discloses an auto-injection apparatus as claimed in claim 32, wherein the track (Fig. 10, syringe lock guiding trail 504) further includes a priming portion (Fig. 10E, lock resting ledge 506) in which a forwards axial movement of the trigger (Fig. 1, skin sensor 600) translates to a rotation of the syringe carrier (Fig. 1, syringe tube 800).
The Examiner notes that the syringe carrier is attached to the plunger rod tube 1100 which contains the plunger rod tabs 1112 which are rotatable with respect to syringe lock 506 (Col. 25, lns. 63-65).  Therefore, the syringe carrier is fully capable to perform the function of the syringe carrier rotates by the axial movement of the trigger as claim 33 contains functional language.
Regarding claim 34, Bechmann discloses an auto-injection apparatus  as claimed in claim 31, wherein the track (Fig. 10, syringe lock guiding trail 504) includes an axial stop (See Examiner’s Annotated Figure 2) to prevent the protrusion (Fig. 10, syringe assembly tabs 1112) travelling axially rearwards beyond a predetermined position (The Examiner notes that the 

    PNG
    media_image2.png
    216
    438
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 10D and 10E of Bechmann
Regarding claim 35, Bechmann discloses an auto-injection apparatus  as claimed in claim 31, wherein the track (Fig. 10, syringe lock guiding trail 504) includes a rotational stop (See Examiner’s Annotated Figure 2) arranged to allow relative axial movement between the track (Fig. 10, syringe lock guiding trail 504) and protrusion (Fig. 10, syringe assembly tabs 1112) but no relative rotation (The Examiner notes that the rotational stop is configured to allow the relative axial movement between the track and the protrusions.). 
Regarding claim 36, Bechmann discloses an auto-injection apparatus  as claimed in claim 29, wherein the trigger (Fig. 1, skin sensor 600) is configured to depress by a first portion (The trigger (skin sensor 600) is pressed against the patients skin in order to activate the device, Col. 19, lns. 27-29) using a first force (Col. 19, lns. 27-34) and a second portion (The Examiner notes that the trigger (skin sensor 600) is pushed forward and shields the needle after injection, 
The Examiner notes that the trigger of the device of Bechmann is fully capable of performing the function of the trigger being depressed by a first portion using a first force and a second portion by a second force, wherein the second force is greater than the first force as claim 36 is functional language.
Regarding claim 37, Bechmann discloses an auto-injection apparatus as claimed in claim 22, wherein the drive assembly (Fig. 1, handle 1400) abuts Col. 18, lns. 58-Col. 19, lns. 13 describes an abutment of the syringe driver 1600 (which is part of the drive assembly) is configured to act on the syringe 900 in the syringe tube 800.) the syringe carrier (Fig. 9, syringe tube 800).
Regarding claim 38, Bechmann discloses an auto-injection apparatus  as claimed in claim 22, wherein the outer casing (Fig. 4A, outer casing 100) comprises a first portion (Fig. 4B, outer casing 100) and a second portion (Fig. 4B, handle top 1800) which are attached together (sealed by a piece of adhesive tape between the casing 100 (first portion) and the handle top 1800 (second portion) as stated in Col. 20, lns. 15-17), and, wherein the drive assembly (Fig. 1, handle 1400) is retained by a latch (Fig. 4B, tapered knob 1402) in the first portion (Fig. 4B, outer casing 100) prior to the first portion (Fig. 4B, outer casing 100) being attached (The Examiner notes that the attachment of the first portion (Fig. 4B, outer casing 100) and the second portion (Fig. 4B, handle top 1800) is made by the adhesive tape as stated in Col. 20, lns. 15-17 and the latch is retaining the two portions prior to the attachment.) to the second portion (Fig. 1, handle top 1800) and the insertion spring (Fig. 1, syringe spring 1200) is 
Regarding claim 39, Bechmann discloses an auto-injection apparatus  as claimed in claim 38, wherein the axially translatable portion of the drive assembly engages with the outer casing (Fig. 4B, outer casing 100) during the assembly (Col. 20, lns. 11-15) of the outer casing (Fig. 4B, outer casing 100).
Regarding claim 40, Bechmann discloses an auto-injection apparatus  as claimed in claim 22, wherein a driving force provided by the delivery spring (Fig. 1, plunger rod spring 
The Examiner notes that the device of Bechmann is fully capable of the driving force provided by the delivery spring being greater that an insertion force provided by the insertion spring as claim 40 is functional language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073. The examiner can normally be reached Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        




/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783